                         IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

TRUSTUS LLC, and MICHAEL
LESLIE dba THE VINYL CLUB,

               Plaintiffs,                                  Case No. 1:20-cv-00082-CL

               v.
                                                            ORDER

CATLIN INSURANCE SERVICES,
INC.,

            Defendant.
_____________________________

MCSHANE, Judge:

       Plaintiffs Trustus LLC and Michael Leslie, dba the Vinyl Club, move the Court for an

order awarding attorney fees and costs in this matter in the amount of $24,019.05. See ECF No.

43; ECF No. 45. Because Defendant never objected within 14 days, Plaintiffs’ motions are

unopposed. LR 54-1(b).

       Plaintiffs move for fees under Or. Rev. Stat. § 742.061(1) and are entitled to them. See

Petersen v. Farmers Inc. Co. of Oregon, 162 Or. App. 462, 466 (1999) (explaining that the

granting of fees under ORS 742.061(1) is not discretionary). Because the attorney fees are

reasonable, Plaintiffs’ motion for attorney fees, ECF No. 43, is GRANTED. Plaintiffs’ bill of

costs, ECF No. 45, is also GRANTED. Plaintiffs are awarded $24,019.05 against Defendant for

their attorney fees and costs.




1 – ORDER
IT IS SO ORDERED.



     DATED this 8th day of June, 2021.



                                         ____s/Michael J. McShane_________
                                                Michael J. McShane
                                             United States District Judge




2 – ORDER
